Citation Nr: 1801028	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-12 066	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar spine disability prior to August 1, 2013, and in excess of 20 percent as of that date.

2.  Entitlement to an increased (compensable) evaluation for the service-connected sinus disability.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability.

5.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a genitourinary disorder has been received.

[An additional pending claim of entitlement to payment or reimbursement for medical expenses incurred in the emergency department of a private hospital will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from August 1992 to August 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In connection with that hearing, the Veteran's representative submitted evidence directly to the Board in June 2016.  This evidence included copies of private medical treatment records and copies of records relating to surgeries performed at the Eglin Air Force Base hospital in November 2014.  A written waiver of RO consideration of additional evidence was also submitted.  See 38 C.F.R. §§ 19.37, 20.1304.  The appellant subsequently submitted additional medical evidence to the Board in July 2016.  The evidence consisted of statements from an Air Force orthopedic surgeon and a VA psychiatrist.  A written waiver of RO consideration of additional evidence was also submitted.  See 38 C.F.R. §§ 19.37, 20.1304.  As the case is being remanded, the AOJ will be able to review the submitted evidence.

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for major depression and anxiety in her April 2009 claim, the issue on appeal encompasses a psychiatric disorder however diagnosed.  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The Board has therefore recharacterized the issues on appeal as listed on the first page, above.

The Veteran has appealed the 10 percent evaluation that was assigned to the lumbar spine disability.  The RO issued a rating decision, in February 2013, that granted service connection for a chronic thoracic strain.  Thereafter, in a rating decision issued in May 2014, the RO increased the rating for the combined thoracic and lumbar spinal disability from 10 percent to 20 percent, effective from August 1, 2013.  Accordingly, a "staged" rating was created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also, as this increase does not represent the maximum rating available for the spinal disability, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  (A temporary total rating was assigned from June 10, 2013, to July 31, 2013, under the provisions of 38 C.F.R. § 4.30.  This period will not be addressed because a rating higher than 100 percent is not assignable.)

The Board notes that the Veteran's genitourinary disorder service connection claim was originally denied in a September 2001 rating decision; she was notified of the denial that same month, but she did not complete the steps required to appeal that decision.  The September 2001 RO decision therefore represents the last final action on the merits of the genitourinary (GU) disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2001 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2001 rating decision constitutes new and material evidence. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to all of the various issues that are on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

As previously noted, the Veteran's various claims were denied in a rating decision issued by the RO in November 2009.  The Veteran submitted her Notice of Disagreement (NOD) within one year and the RO issued a Statement of the Case (SOC) in February 2013.  After additional evidence was added to the claims file, a Supplemental Statement of the Case (SSOC) was issued in May 2013.  The case was thereafter transferred to the Board in March 2016.  However, the record reflects that the Veteran received VA medical treatment, private medical treatment and military medical treatment between May 2013 and March 2016, and thereafter.  In fact, the RO considered some of those medical treatment records in connection with the rating decision that was issued in May 2014, when the spinal disability rating was increased.  Furthermore, the Veteran had been afforded a VA medical examination of the spine in March 2014, with an addendum added in May 2014.  All of this and more was included in the evidence of record at the time of the transfer of the case to the Board in March 2016.  Thus, the RO was in receipt of pertinent VA medical records prior to the transfer of the claims file to the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  (The Veteran cannot waive this right with respect to VA generated medical evidence.)  In this case, pertinent VA medical information, as well as pertinent private and Air Force medical information, was newly obtained by the AOJ and was not addressed in the May 2013 SSOC and no additional SSOC was ever issued.

An SSOC must be furnished to an appellant and her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC addressed the additional pertinent VA, other government and/or private medical evidence added to the evidence of record after the initial SSOC was issued in May 2013.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

On remand, all outstanding VA treatment records must be added to the claims file.  All outstanding Air Force (Eglin Air Base /96th Medical Group) treatment records and all outstanding private treatment records must be obtained.  Because such records could address the severity or etiology and/or onset date of the Veteran's various claimed disabilities and disorders, VA is therefore on notice of records that may be probative to the claims and any such records should be obtained and added to the claims file.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The appellant is service-connected for sinusitis, a chronic thoracic strain, surgical scars and a lumbar spine disability.  The appellant testified at her June 2016 Travel Board hearing that her neck problems and psychiatric difficulties had been caused by, or made worse by, her service-connected disabilities.  In addition, the evidence of record now includes medical statements that indicate that the appellant suffers from cervical problems and psychiatric problems that are related to her service-connected spinal disabilities.  However, the AOJ has not analyzed the appellant's service connection claims with consideration of a theory of secondary service connection, to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim). 

The evidence of record at this time does not delineate whether or not the appellant's claims for service connection are related by any possible theory, including aggravation, to her service-connected disabilities.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  This theory of service connection must be addressed on remand, as well as all other applicable theories. 

Lastly, the appellant last underwent a VA compensation examination for her spinal disabilities in March 2014.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69(1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the appellant's last VA examination is stale as it took place almost four years ago.  Because there may have been a significant change in the appellant's spinal condition during the past four years, a new examination is in order.  Similarly, as the last sinus examination took place in 2009, a new examination for the service-connected sinus disability is warranted.

Furthermore, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) while this case was in appellate status.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  

The March 2014 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA spine examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claims.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Veteran and obtain the names and addresses of all VA, other government or private providers/facilities that have treated her since April 2008 up to the present.  After securing the necessary release(s), obtain such records.  In particular, all outstanding records must be obtained from the Eglin Air Force Base (96th Medical Group) and from all VA facilities, as well as from all private providers.  

3.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of her current thoracolumbar spine pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing her claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail, to include whether any radiculopathy is present. 

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected back disability has upon the appellant's daily activities.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation). 

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA nasal examination to determine the current nature, extent, and manifestations of her sinusitis.  The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing her claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

The examiner must state the number of incapacitating and non-incapacitating episodes of sinusitis in each year since 2009, the number and extent of any course of antibiotics and whether the Veteran experiences headaches, pain, and purulent discharge or crusting associated with sinusitis.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology.  The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the psychiatrist (M.D.) does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination. 

The examining psychiatrist, after examination of the appellant and review of her entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any psychiatric disorder found.  The examiner should also reconcile all psychiatric diagnoses documented in the appellant's records and provide a current psychiatric diagnosis.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is etiologically related to service or to a service-connected disability, to the extent possible, the psychiatrist should indicate the historical degree of impairment due any psychiatric disorder found to be related to service or a service-connected disability, as opposed to that due to non-service-connected physical disabilities or other causes. 

Specifically, the examiner must address the questions of: 

      a. Whether the Veteran's current psychiatric pathology is causally or etiologically related to her period of military service or to some other cause or causes? (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.) 

      b. Whether the Veteran's current psychiatric pathology is related to symptoms or signs she may have had in service (August 1992 to August 1996)? 

      c. Whether the Veteran's current psychiatric pathology is related to symptoms and signs that may have occurred within one year of her service separation in August 1996? and 

      d. Whether any portion of the Veteran's current psychiatric pathology is attributable to her service-connected disabilities or to some other cause or causes or combination thereof.  If the examiner does find that any portion of the appellant's psychiatric pathology is attributable to her service-connected disabilities (thoracic spine, lumbar spine, sinusitis and surgical scars), the examiner must identify the specific amount/proportion of additional psychiatric pathology that is related to the service-connected disability since 2009. 

If the physician cannot answer any of the above questions without resort to speculation, he or she should so indicate.  The psychiatrist must provide the rationale for the opinions provided. 

6.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered. If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

7.  Thereafter, readjudicate the Veteran's claims to include consideration of the opinion regarding the Veteran's neck by orthopedic surgeon Dr. N.G.P. submitted in July 2016.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include direct, presumptive, secondary and aggravation theories of service connection, as well as new and material evidence in relation to the GU claim.

8.  If any benefit sought on appeal is not granted, the Veteran and her representative must be furnished an appropriate Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The Veteran is advised that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of her claim(s).  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

      (CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

